DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US2449014).
Regarding claim 23, Shaffer teaches a lid element (Figs. 1-6 at 15 and 20) for use with a canning container having a rim, the lid element comprising a centrally disposed domed portion (Fig. 2 at 15e); an annular channel portion (in the below annotated Fig.) disposed radially outwardly of the domed portion; and an annular peripheral portion disposed radially outwardly of the channel portion, the peripheral portion configured to be axially aligned with the rim of the canning container (Figs. 5-6) about a circumference of the rim when the lid element is engaging the rim, and the channel portion extending away from the domed portion and the peripheral portion with respect to an interior axial direction corresponding to an axial direction of the lid element towards the interior of the canning container when the lid element is engaging the rim (Figs 5-6; where the channel is on a different plan from the domed portion and the peripheral portion).  wherein an annular array of indentations (Fig. 3 at 20i-20g) is formed in the peripheral portion of the lid element, each of the indentations extending axially into the peripheral portion with respect to the interior axial direction (where the indentations are in the peripheral portion).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 5-12, 18, 20, 21, 22 and 25 are allowable. Regarding claim 21, lines 11-20 are not obvious, in light of the other claim limitations.  Regarding claim 22, lines 13-18 are not obvious, in light of the other claim limitations.  Regarding claim 25, lines 12-15 are not obvious, in light of the other claim limitations.  
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Applicant argues the amendment defines over the prior art.  Examiner disagrees.  Please see the updated rejection above on how the amendment reads on the prior art of record.



    PNG
    media_image1.png
    807
    827
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736